EXHIBIT 10.1
 
 
 
 BERKSHIRE BANK
EXECUTIVE LONG-TERM CARE INSURANCE PLAN
Effective January 22, 2015


Article I. Establishment and Interpretation of the Plan


1.1           Establishment. Berkshire Bank hereby adopts, effective as of
January 22, 2015, the Berkshire Bank Executive Long-Term Care Insurance Plan,
which is a welfare benefit plan providing long-term care insurance for the
exclusive benefit of Eligible Individuals of the Bank.


1.2           Purpose. The purpose of the Plan is to provide to Participants
certain welfare benefits described herein. The Plan is intended to meet all
applicable requirements of the Employee Retirement Income Security Act of 1974,
as amended and the Internal Revenue Internal Revenue Code of 1986, as amended,
as well as rulings and regulations issued or promulgated thereunder.


Article II. Definitions, Gender and Number


2.1           Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when the defined meaning is intended, the term
is capitalized:
 
(a)           “Bank” means Berkshire Bank, and its successors.
 
(b)           “Board” means the Board of Directors of the Bank as constituted at
the relevant time.
 
(c)           “Change in Control” means an event of a nature that: (i) would be
required to be reported in response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or Berkshire Hills Bancorp, Inc. (“Holding
Company”) within the meaning of the Bank Change in Control Act and the Rules and
Regulations promulgated by the Federal Deposit Insurance Corporation (“FDIC”) at
12 C.F.R. § 303.4(a) with respect to the Bank and the Board of Governors of the
Federal Reserve System (“FRB”) at 12 C.F.R. § 225.41(b) with respect to the
Holding Company, as in effect on the date hereof; or (iii) results in a Change
in Control of the Bank or the Holding Company within the meaning of the Home
Owners Loan Act, as amended (“HOLA”), and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or
(iv) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Bank or the Holding Company representing 20% or more of the Bank’s or the
Holding Company’s outstanding securities except for any securities of the Bank
purchased by the Holding Company in connection with the conversion of the
Holding Company to the stock form and any securities purchased by any
tax-qualified employee benefit plan of the Bank; or (B) individuals who
constitute the Board of Directors on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board, or whose nomination for election by the Holding Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board; or (C) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Holding Company or similar transaction occurs in which the Bank or
Holding Company is not the resulting entity; or (D) solicitations of
shareholders of the Holding Company, by someone other than the current
management of the Holding Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Holding Company or Bank or
similar transaction with one or more corporations as a result of which the
outstanding shares of the class of securities then subject to the plan or
transaction are exchanged for or converted into cash or property or securities
not issued by the Bank or the Holding Company shall be distributed; or (E) a
tender offer is made for 20% or more of the voting securities of the Bank or the
Holding Company.
 


                                                        


 
 

--------------------------------------------------------------------------------

 



  (d)           “Disabled” means a Participant: (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Participant’s employer; or (c) is determined to be disabled by the Social
Security Administration.
 
(e)           “Effective Date” means January 22, 2015.
 
  (f)           “Eligible Individual” means an executive officer of the Bank and
his or her spouse whose name appears on Appendix A under the Plan.
 
  (g)           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
(h)           “Internal Revenue Code” or “Code” means the Internal Revenue Code
of 1986, as amended from time to time, and any successor statute. References to
an Internal Revenue Code section shall be deemed to be that section or to any
successor to that section.
 
  (i)           “Insurer” means the insurance company issuing the Policy or
Policies providing benefits under the Plan.
 
  (j)           “Participant” means an Eligible Individual whose name appears on
Appendix A under the Plan.
 
  (k)           “Plan” means the Berkshire Bank Executive Long-Term Care
Insurance Plan, as set forth herein and as may be amended or restated from time
to time.
 
-2-


                                                        


 
 

--------------------------------------------------------------------------------

 



(l)           “Plan Administrator” means the Compensation Committee of the Bank
(the “Compensation Committee”) or its delegate, pursuant to Section 7.4.
 
(m)           “Plan Year” means the twelve (12) consecutive month period ending
each December 31.
 
(n)           “Policy” means a qualified long-term care insurance policy issued
by the Insurer and providing benefits to certain Participants.
 
2.2           Gender and Number. Pronoun references in the Plan shall be deemed
to be of any gender relevant to the context, and words used in the singular may
also include the plural.


Article III. Eligibility and Participation


3.1           Commencement of Participation. An Eligible Individual shall become
a Participant in the Plan as of the Effective Date of this Plan.


3.2           Participation Conditions. Eligibility to participate in the Plan
is conditioned upon a recommendation by the President and Chief Executive
Officer of the Bank and approval by the Compensation Committee by
resolution.  Schedule A contains a list of those Participants who have been
designated as eligible to participate in the Plan.


3.3          Termination of Participation.


In the event the Eligible Individual who is an employee of the Bank terminates
employment with the Bank for whatever reason, or otherwise ceases to be an
Eligible Individual before he or she is fully vested in his or her benefits
hereunder, as set forth on Appendix A, such Eligible Individual (and his or her
spouse, as identified on Appendix A) shall cease to be a Participant in the Plan
as of that date. In such case, the former Participant may continue to receive
long-term care coverage by paying any required premium directly to the Insurer
under the Policy or Policies.  The Compensation Committee may, in its sole
discretion, accelerate vesting for any Eligible Individual, regardless of
whether the Eligible Individual is an employee of the Bank or a spouse of an
employee of the Bank.


3.4           Vesting


Participants shall become 100% fully vested in accordance with the vesting
schedule set forth on Appendix A under this Plan, and once a Participant is
fully vested in benefits under this Plan (regardless of whether the Participant
is an employee of the Bank or a spouse of an employee of the Bank):
 
(a)     If a Participant is covered by a Policy, the Bank shall pay all premiums
required under the Policy or Policies for the remainder of the Participant’s
lifetime.
 
-3-
 
 


                                                        


 
 

--------------------------------------------------------------------------------

 


(b)     If a Participant is receiving benefits under Section 4.3 of this Plan
(or a combination of Sections 4.2 and 4.3 of this Plan), the Bank shall continue
to provide such benefits for the remainder of the Participant’s lifetime.
 
(c)     Notwithstanding the foregoing, if an employee of the Bank terminates
employment as a result from willful misconduct or similar cause, the Bank’s
obligation to provide lifetime benefits under Section 4.2 and/or Section 4.3 of
this Plan, as applicable, for the terminated employee and his or her spouse
shall cease; and provided further that if the spouse of the employee of the Bank
through whom the spouse has obtained benefits hereunder ceases to be the
employee’s spouse, then the Bank’s obligation to provide lifetime benefits under
Section 4.2 and/or Section 4.3 of this Plan, as applicable, to such spouse shall
cease upon the termination of the individual’s status as a spouse of the
employee.
 
(d)     All Participants who are employees or former employees of the Bank shall
promptly inform the Bank’s Human Resources Department if his or her spouse, who
has obtained benefits hereunder, ceases to be the employee’s spouse.
 
  (e)     Notwithstanding anything to the contrary in this Plan, a Participant
shall become 100% fully vested upon becoming Disabled.




Article IV. Funding and Benefits


  4.1           Bank Contributions. The Bank pays the entire cost of coverage
under the Plan. Participant contributions are neither required nor accepted.


  4.2           Eligible Individuals Covered By Policies. For Eligible
Individuals covered by a Policy, benefits shall be provided exclusively through
the Eligible Individual’s Policy.


4.3           Eligible Individuals Not Fully Covered By Policies. For Eligible
Individuals that are covered by a Policy which does not provide the same maximum
level of benefits and coverage as any other Participant’s Policy (policies which
provide the maximum level of benefits and coverage are hereinafter referred to
as a “Typical Policy”), the Bank shall be responsible for providing the
additional benefits and coverage as if the individual was covered by a Typical
Policy.  The Bank shall provide such additional benefits and coverage at 135% of
the dollar amount of the benefits and 135% of any maximum coverage limitations
otherwise payable under a Typical Policy.  An individual entitled to benefits
under this Section 4.3 must present the Bank with an itemized account of such
expenses in such form as the Bank may reasonably require, and the Bank shall
make such payment or reimbursement as soon as practicable and in any event no
later than thirty (30) days following the date on which the expense was
incurred.  Such reimbursement of taxable medical benefits are intended to be
exempt from Code Section 409A under the “short-term deferral rule.”


4.4           Eligible Individuals Covered Under Sections 4.2 and 4.3. A
Participant may receive benefits under this Plan under both Sections 4.2 and
4.3, and if this occurs, all provisions of this Plan, including vesting and
possible lifetime benefits, will apply to the Participant’s rights under both
sections.  For the purposes of clarity, and by way of example, if a Participant
receives a Policy that provides for benefits and/or coverage that is less than a
Typical Policy, the Participant will receive supplemental coverage under Section
4.3, and if this occurs, a Participant may receive both benefits for life,
assuming the vesting schedule is satisfied.
 
 
-4-


                                                        


 
 

--------------------------------------------------------------------------------

 



4.5           Unsecured Creditor. No Participant shall have any right to, or
interest in, the assets of the Bank, and Participants shall have the status of
general unsecured creditors of the Bank.  This Plan is intended to be an
unfunded welfare benefit plan for a select group of management or highly
compensated employees of the Bank and their spouses.


Article V. Change in Control


5.1           Change in Control.
 
(a)           Upon a Change in Control, (i) all Participants shall immediately
become 100% vested in their benefits hereunder; and (ii) the Bank or any
successor shall be irrevocably obligated (a) to pay all future premiums required
by the then-current qualified long term care policies, as in effect for the
Participants at the effective time of the Change in Control, with such premiums
being paid for the lifetime of the Participants, and (b) to provide lifetime
benefits under Section 4.3 of this Plan, as applicable.
 
(b)           Notwithstanding anything in this Plan to the contrary, in the
event of a Change in Control, the amount of all future payments and/or
liabilities to be provided under this Plan, as provided in part under Sections
4.2, 4.3 and 5.1(a) of this Plan, shall be paid into a rabbi trust, within the
meaning of IRS Revenue Procedure 92-64, for the benefit of the Participants at
least thirty (30) days prior to a Change in Control.  The Compensation Committee
shall select an independent third-party trustee, and the Bank, or its successor,
shall pay the trustee fees for the lifetime of the trust.  The trust shall be
dissolved after all Participants have deceased, and if the trust has
insufficient assets, the Bank or its successor shall make additional
contributions.


Article VI. Claims Procedure


6.1           Written Claim for Insured Benefits. Benefit payments under Section
4.2 of this Plan are the sole responsibility of the Insurer and benefit payments
under Section 4.3 of this Plan are the sole responsibility of the Bank.


6.2           Claims Under the Plan. For claims under the Plan (other than for
benefits under a Policy which should be directed to the Insurer), the
Participant must make a claim by delivering a written request to the Plan
Administrator. Upon receipt of such request the Plan Administrator may require
the Participant to complete such forms and provide such additional information
as may be reasonably necessary to establish the Participant’s rights under the
Plan.  For claims under Section 4.3 of the Plan, the Plan Administrator shall
determine whether a claim shall be approved or denied by referring to the terms,
conditions and guidelines as provided under a Typical Policy (as such term is
defined in Section 4.3 of the Plan, and refers to policies which provide the
maximum level of benefits and coverage).   If a claim is wholly or partially
denied, the Plan Administrator shall furnish to the Participant a notice of the
decision, within sixty (60) days after receipt of the claim by the Plan. If
special circumstances require more than sixty (60) days to process the claim,
this period may be extended for up to an additional sixty (60) days by giving
written notice to the Participant before the end of the initial 60-day period
stating the special circumstances requiring the extension and the date by which
a final decision is expected. Failure to provide a notice of decision in the
time specified shall constitute a denial of the claim and the Participant shall
be entitled to require a review of the denial under the review procedures.
 
-5-
 


                                                        


 
 

--------------------------------------------------------------------------------

 



The notice to be provided to every Participant who is denied a claim shall be in
writing and shall set forth, in a manner calculated to be understood by the
Participant, the following:
 
(a)           The specific reason(s) for the adverse determination;
 
(b)           Reference to the specific Plan provision(s) on which the denial is
based;
 
(c)           A description of any additional material or information necessary
for the Participant to perfect the claim and an explanation of why such material
or information is necessary; and
 
(d)           An explanation of the Plan’s claim review procedure describing the
steps to be taken by a Participant who wishes to submit his or her claim for
review.
 
The purpose of the review procedure is to provide a procedure by which a
Participant may have a reasonable opportunity to appeal a denial of a claim to
the Plan Administrator for a full and fair review. To accomplish that purpose,
the Participant or his or her duly authorized representative:
 
(e)           May request a review upon written application to the Plan
Administrator;
 
(f)           May review and obtain copies of relevant Plan documents, upon
request and free of charge; and
 
(g)           May submit for consideration: written comments, documents, records
and other information related to the claim.
 
A Participant (or his duly authorized representative) shall request a review by
filing a written application for review with the Plan Administrator at any time
within sixty (60) days after receipt by the Participant of written notice of the
denial of his or her claim. The decision on review of a denied claim shall be
made in the following manner:
 
(h)           The decision on review shall be made by the Plan Administrator,
who may in his or her discretion hold a hearing on the denied claim. The Plan
Administrator shall make a decision promptly, which shall ordinarily be not
later than sixty (60) days after the Plan’s receipt of the request for review,
unless special circumstances (such as the need to hold a hearing) require an
extension of time for processing. In that case a decision shall be rendered as
soon as possible, but not later than one hundred twenty (120) days after receipt
of the request for review. If an extension of time is required due to special
circumstances, written notice of the extension shall be furnished to the
Participant prior to the time the extension commences.
 
-6-
 


                                                        


 
 

--------------------------------------------------------------------------------

 



(i)           The decision on review shall be in writing and shall include
specific reason(s) for the decisions, written in a manner calculated to be
understood by the Participant, as well as reference to the specific plan
provisions on which the decision is based.
 
(j)            The Participant may review and obtain copies of relevant Plan
documents, upon request and free of charge.
 
(k)            In the event the decision on review is not furnished to the
Participant within the time required, the claim shall be deemed denied on
review. In the event of an adverse determination on appeal, the Participant may
pursue other remedies as provided for under ERISA § 502.


Article VII. Administration


7.1           Named Fiduciary. The Compensation Committee shall be the named
fiduciary of the Plan.
 
7.2           Administration. The Compensation Committee has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Plan and all relevant facts, except where
such authority may have been delegated to another individual or entity pursuant
to Section 7.4. It is understood that the Insurer has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Policy and all relevant facts.
 
7.3           Powers of the Compensation Committee. The Compensation Committee,
or any agent to whom it has delegated its authority, shall have all powers
necessary to administer the Plan, including, without limitation, powers:
 
(a)           to interpret the provisions of the Plan; and
 
(b)            to establish rules for the administration of the Plan and to
prescribe any forms required to administer the Plan.
 
7.4           Delegation. The Compensation Committee shall have the power to
delegate specific duties and responsibilities. Any delegation by the
Compensation Committee, if specifically stated, may allow further delegations by
such individual or entity to whom the delegation has been made. The Compensation
Committee may rescind any delegation at any time. Each person or entity to whom
a duty or responsibility has been delegated shall be responsible for the
exercise of those duties or responsibilities and shall not be responsible for
any act or failure to act of any other individual or entity.


7.5           Reports and Records. The Compensation Committee and those to whom
the Compensation Committee has delegated duties and authority under the Plan
shall keep records of all their proceedings and actions, and shall maintain all
books of account, records, and other data necessary for the proper
administration of the Plan and for compliance with applicable laws.
 
-7-


                                                        


 
 

--------------------------------------------------------------------------------

 



7.6           Actions of the Compensation Committee. The Compensation Committee
(including any person or persons to whom the Compensation Committee has
delegated duties), has discretionary authority to interpret and construe the
terms of the Plan and to determine all questions of eligibility and status of
employees, Participants, and beneficiaries under the Plan and their respective
interests. All determinations, interpretations, rules and decisions of the
Compensation Committee (including those made or established by any person or
persons to whom the Compensation Committee has delegated duties) are conclusive
and binding upon all persons having or claiming to have any interest or right
under the Plan.
 
7.7          Costs. Except as provided to the contrary, the costs of
administering the Plan shall be borne by the Bank.
 
7.8           Indemnification. To the extent permitted by law, the Bank shall
indemnify the members of the Compensation Committee, and others to whom the Bank
has delegated duties and authority pursuant to Section 7.4 who are either
employees, officers, or directors of the Bank against any and all claims,
losses, damages, expenses, and liabilities, arising from their responsibilities
in connection with the Plan which are not covered by insurance (without
recourse) paid for by the Bank, unless due to gross negligence or intentional
misconduct.


Article VIII. Amendments and Termination


8.1           Amendments. The Compensation Committee shall have the right at any
time and from time to time to amend the Plan, in full or in part, provided
however, that no amendment shall reduce the level of benefits as are then in
effect under the Plan and Policies without the consent of the affected
Participants and no amendment shall increase the cost of the Policies to any
Participant without such Participant’s consent.  Notwithstanding the foregoing,
the Plan may not be amended after a Change in Control unless required by law.
 
8.2           Benefits Provided through Third Parties. In the case of any
benefit provided pursuant to an insurance policy or other contract with a third
party, only with the consent of the affected Participant, the Compensation
Committee may change insurers, policies, or contracts without changing the
language of the Plan in order to provide the original benefits provided under
this Plan, provided that copies of the contracts or policies are filed with the
Plan documents and the Participants are fully informed of the effects of any
changes and have consented to such changes.
 
8.3           Termination. The Bank may not terminate the Plan during the
lifetime of any fully vested Participant or during the continued employment of
any unvested participant. Notwithstanding the foregoing, the Plan may not be
terminated in connection with or after a Change in Control.


Article IX. Miscellaneous


9.1           No Guaranty of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Bank and any
Participant. Nothing contained herein shall give any Participant the right to be
retained in the employ of the Bank or to interfere with the right of the Bank to
discharge any Participant at any time, nor shall it give the Bank the right to
require any Participant to remain in its employ or to interfere with the
Participant’s right to terminate his or her employment at any time.
 
-8-


                                                        


 
 

--------------------------------------------------------------------------------

 



9.2           Limitation on Liability. The Bank does not guarantee benefits
payable under any Policy, and any benefits payable thereunder shall be the
exclusive responsibility of the Insurer that is obligated under the Policy.
 
9.3           Nonalienation. No benefit payable at any time under the Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment, or encumbrance of any kind by any Participant or beneficiary.
 
9.4           Applicable Law. The Plan and all rights under it shall be governed
by and construed according to the laws of the Commonwealth of Massachusetts,
except to the extent those laws are preempted by the laws of the United States
of America.
 
9.5           Benefits Provided Through Insurer. In the case of any benefit
provided under a Policy, if there is any conflict or inconsistency between the
description of benefits contained in the Plan and the Policy, the terms of the
Policy shall control.
 
9.6           Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.
 
-9-

 
 

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, the President and Chief Executive Officer of the Bank and
the Chairman of the Compensation Committee of Berkshire Hills Bancorp, Inc.,
which owns 100% of the Bank, have executed this Plan on the dates set forth
below.  The Company has joined in executing this Plan in order to guarantee the
Bank’s commitments made herein.



 
BERKSHIRE BANK
       
January 22, 2015
By: /s/ Michael P. Daly
Date
Michael P. Daly, President and Chief Executive Officer
         
BERKSHIRE HILLS BANCORP, INC.
       
January 22, 2015
By: /s/ John B. Davies
Date
John B. Davies, Chairman of the Compensation
 
Committee

 
-10-





 
 

--------------------------------------------------------------------------------

 



 
BERKSHIRE BANK
LONG-TERM CARE INSURANCE PLAN


 
Appendix A
 


 
The following Bank individuals have been selected to participate in the
Berkshire Bank Long Term Care Insurance Plan as of the Effective Date of this
Plan:
 


 
Name
Vesting Schedule
Michael Daly, President and Chief Executive Officer
100% Immediately Vested
Carol Daly, wife of Michael Daly
100% Immediately Vested
Sean Gray Executive Vice President, Retail Banking
Will become 100% vested upon the earliest of (i) attaining age 62 with 10 years
of service; (ii) attaining age 55 with 20 years of service; or (iii) Change in
Control
Kristin Gray, wife of Sean Gray
Same vesting schedule as Sean Gray
Richard Marotta, Executive Vice President, Chief Risk and Administrative Officer
Will become 100% vested upon the earliest of (i) attaining age 62 with 10 years
of service; (ii) attaining age 55 with 20 years of service; or (iii) Change in
Control
Kathy Marotta, wife of Richard Marotta
Same vesting schedule as Richard Marotta
Linda Johnston, Executive Vice President Director, Human Resources
Will become 100% vested upon the earliest of (i) attaining age 62 with 10 years
of service; (ii) attaining age 55 with 20 years of service; or (iii) Change in
Control
Gary Johnston, husband of Linda Johnston
Same vesting schedule as Linda Johnston



 
 
 
-11-